USDC IN/ND case 3:18-cv-00574-JD-APR document 121 filed 05/09/19 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

AARON COATES,                                   )
                                                )
        Plaintiff,                              )
                                                )      Cause No. 3:18 CV 574
v.                                              )
                                                )
VALEO FINANCIAL ADVISORS, LLC, et al.,          )
                                                )
        Defendants.                             )


              DEFENDANT GIBSON INSURANCE AGENCY, INC.’S
     BRIEF IN OPPOSITION TO THE PLAINTIFF’S MOTION TO AMEND THE
                              JUDGMENT



                                   I. INTRODUCTION

        This Court dismissed the Plaintiff’s entire Complaint without prejudice on March

25, 2019. On April 22, 2019 the Plaintiff mailed a copy of a Motion to Amend Judgment

and Brief in Support to the Court and counsel. As other Defendants have stated, since

there is no final judgment, a motion seeking to amend is treated as a motion to reconsider.

Best v. Indiana, 2019 U.S. Dist. LEXIS 27714 at *2 (S.D. Ind. Feb. 21, 2019). Motions to

reconsider are limited to correcting manifest errors of law or fact or newly discovered

evidence that was not available at the time of briefing. Id. at *3. A motion to reconsider

pursuant to Rule 54(b) is judged by “largely the same standard as a motion to alter or

amend a judgment under Rule 59(e).” Id.
USDC IN/ND case 3:18-cv-00574-JD-APR document 121 filed 05/09/19 page 2 of 4


                                     II.    DISCUSSION

          The Plaintiff does not raise any manifest errors of law or fact nor does the

Plaintiff direct the Court to any newly discovered evidence. Rather, the Plaintiff makes

five points.

          First, the Plaintiff bemoans the closing of Valparaiso Law School and appears to

guess at the motivations of the Court’s Order. Although the argument is not entirely

clear, what Plaintiff does not do is what he is required to do under Rule 54(b) – point

out manifest errors of law or fact or newly discovered evidence.

          Second, the Plaintiff suggests that the Court should reconsider its decision by

focusing on only certain portions of the Complaint. But a Motion to Reconsider should

not be used for the purpose of “rehashing previously rejected arguments or arguing

matters that could have been heard during the pendency of the previous motion.”

Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004).

          Third, the Plaintiff suggests that the Court should reduce the “appearances of

impropriety” suggesting that the Court may not have written the Order or fully reviewed

it. There is absolutely no basis to question the authenticity of an Order entered and

signed by this Court.

          Fourth, the Plaintiff suggests that the Court’s definition of a dispositive motion

appears to conflict with that of the Seventh Circuit. Plaintiff does not explain why this is

so and Plaintiff ignores the fact that the Court expressly granted him leave to amend.

          Finally, the Plaintiff suggests that the Court’s Order conflicts with the

Practitioner’s Handbook for Appeals of the Seventh Circuit. But Plaintiff does not say

how, nor is the Practitioner’s Handbook for Appeals is a binding authority on this

Court.

                                           Page 2 of 4
2175986
USDC IN/ND case 3:18-cv-00574-JD-APR document 121 filed 05/09/19 page 3 of 4


                                   III.   CONCLUSION

          The Plaintiff has given the Court no reason to amend its judgment of March 25,

2019. The Plaintiff’s Motion must be denied.



                                                  Respectfully submitted,

                                                  BARRETT McNAGNY, LLP

                                                  By: /s/ Kevin K. Fitzharris
                                                     Kevin K. Fitzharris, #15425-02
                                                     215 East Berry Street
                                                     Fort Wayne, IN 46802
                                                     Tel: (260) 423-9551
                                                     Fax: (260) 423 8920
                                                  E-mail: kkf@barrettlaw.com




                                          Page 3 of 4
2175986
USDC IN/ND case 3:18-cv-00574-JD-APR document 121 filed 05/09/19 page 4 of 4


                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served on the
following individuals through IEFS or by first class U.S. Mail on this 9th day of May,
2019:

 Mr. Aaron S. Coates                         David J. Hensel, Esq.
 18709 Taft Ct.                              Michael A. Dorelli, Esq.
 Goshen, IN 46528                            HOOVER HULL TURNER LLP
                                             111 Monument Circle, Suite 4400
                                             P.O. Box 44989
                                             Indianapolis, IN 46244-0989

 Michael L. Meyer, Esq.                      John W. Borkowski, Esq.
 TAFT STETTINIUS & HOLLISER, LLP             Aleksandra O. Rushing, Esq.
 425 Walnut Street, Suite 1800               HUSCH BLACKWELL LLP
 Cincinnati, OH 45202-3957                   1251 North Eddy Street, Suite 200
                                             South Bend, IN 46617

 Joshua R. Lowry, Esq.                       Grant E. Helms, Esq.
 Kelly D. Cochran, Esq.                      Office of Corporation Counsel
 Indiana Attorney General’s Office           200 East Washington St., Room 1601
 Indiana Government Center South             Indianapolis, IN 46204
 302 W. Washington St., 5th Floor
 Indianapolis, IN 46204-2770

 Louis J. Britton, Esq.
 KIGHTLINGER & GRAY LLP
 One Indiana Square, Suite 300
 211 North Pennsylvania Street
 Indianapolis, IN 46204

                                               /s/ Kevin K. Fitzharris
                                               Kevin K. Fitzharris




                                      Page 4 of 4
2175986
